June 30. 1921. The opinion of the Court was delivered by
This is an appeal from a judgment entered upon a directed verdict by His Honor, Judge Bowman, in favor of the plaintiff against the defendants. The ground of motion, which was granted by his Honor at the close of the testimony, was, plaintiff's counsel — "asks for a directed verdict, as the only question in this case is a question of payment, and the only way payment could have occurred would be to construe the deed in question as an absolute conveyance, and not as a mortgage. The testimony in this case is absolutely undisputed that between the grantor and grantee that it was nothing but security."
This motion was granted by his Honor for the full amount claimed. Appellants appeal and by four exceptions impute error. The exceptions are overruled. The notes were dated and due in 1912, and, it is admitted, received by plaintiff in due course of business and for value. The deed introduced in evidence was given in 1916, four years after execution and delivery of notes sued on. The undisputed evidence shows that it was on additional security. Both Mr. Rhett and Mr. Moore say the deed was intended as a mortgage. Both grantor and grantee say it is a mortgage; no other inference can be drawn from the evidence but that this is true.
The exceptions are without merit and judgment affirmed. *Page 444